On March 15, 1963, the court ordered that judgment be entered for defendant on its counterclaim in the sum of $76,003.39 in accordance with the court’s opinion of March 4,1959, 145 Ct. Cl. 216, and the report of the trial commissioner, dated April 13,1962, under Rule 38 (c). On May 10, 1963, the court entered a further order vacating the judgment of March 15,1963, against the Pennsylvania Exchange Bank since it appeared that the bank was not, as the court had supposed, an assignee for the benefit of the creditors of Joseph Lerner & Son, Inc., but was rather an assignee of the amounts due Joseph Lerner & Son, Inc., under that firm’s contract with the defendant.